Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D19-1718
                      Lower Tribunal No. F09-33121
                          ________________


                           The State of Florida,
                                Appellant,

                                     vs.

                               Tyler Darnell,
                                 Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.


     Ashley Moody, Attorney General, and Gabrielle Raemy Charest-
Turken and Asad Ali, Assistant Attorneys General, for appellant.

      The Davis Legal Center, and Dameka L. Davis (Hollywood), for
appellee.


Before SCALES, LINDSEY and MILLER, JJ.

     PER CURIAM.

     Affirmed.